                Case 2:20-cv-00894-JCC Document 34 Filed 03/08/21 Page 1 of 3




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    DANIEL BABARE,                                     CASE NO. C20-0894-JCC
10                          Plaintiff,                   MINUTE ORDER
11              v.

12    SIGUE CORPORATION,

13                          Defendant.
14
                                                         CASE NO. C21-0114-JCC
15    DANIEL BABARE,
16
                            Plaintiff,
17              v.

18    SIGUE CORPORATION,
19                         Defendant.
20
            The following Minute Order is made by direction of the Court, the Honorable John C.
21
     Coughenour, United States District Judge:
22
            This matter comes before the Court on the parties’ stipulated motion to consolidate (Dkt.
23
     No. 33). Having thoroughly considered the motion and finding that the two actions involve
24
     common questions of fact, the Court GRANTS the motion to consolidate and ORDERS as
25
     follows:
26


     MINUTE ORDER
     C20-0894-JCC
     PAGE - 1
               Case 2:20-cv-00894-JCC Document 34 Filed 03/08/21 Page 2 of 3




 1          1. Babare v. Sigue Corporation, Case No. C20-0894-JCC and Babare v. Sigue

 2              Corporation, Case No. C21-0114-JCC, are consolidated. The parties shall file all

 3              future documents related to either case in Case No. C20-0894-JCC. The Court

 4              DIRECTS the clerk to administratively close Case No. C21-0114-JCC.

 5          2. All future filings shall include the words “This Document Relates To:” in the caption,

 6              followed by either C20-0894-JCC, C21-0114-JCC, or Both Cases.

 7          3. In accordance with the parties’ stipulation, Case No. C21-0114-JCC shall be stayed

 8              until the stay is lifted in C20-0894-JCC. The parties shall file a joint status report
 9              proposing a new case schedule within 14 days of the date the Supreme Court issues
10              its opinion in Facebook, Inc. v. Duguid, No. 19-511.
11          4. The parties are ORDERED to provide supplemental briefing within 14 days of the
12              date of this order regarding their request that the Court allow Mr. Babare to file a
13              single complaint containing both claims. There is considerable debate among the
14              Courts of Appeals about whether cases that are consolidated may be merged into a
15              single case or whether each case must continue to retain its separate identity. See
16              Schnabel v. Lui, 302 F.3d 1023, 1035 (9th Cir. 2002). Because the parties request to
17              file a single complaint, it appears that the parties request that the Court merge the two
18              cases into one. 1 However, the parties’ stipulation does not state that expressly, and

19              does not make clear whether the parties seek to proceed under a single case number

20              or under both case numbers. Accordingly, the Court GRANTS the parties’ motion to

21              consolidate but does not yet merge the cases. The Court requests supplemental

22              briefing on whether merger—as opposed to just consolidation—is appropriate and, if

23              so, whether the parties should proceed under a single case number or under both.

24
     1
      Since the parties and the underlying facts appear to be identical and the parties stipulate that
25   both actions may be stayed until Duguid is decided, it is not clear why Mr. Babare chose to file a
     separate case and pursue consolidation, with all of its complications, rather than seeking leave to
26   amend the complaint in C20-0894-JCC to add the state law cause of action.

     MINUTE ORDER
     C20-0894-JCC
     PAGE - 2
            Case 2:20-cv-00894-JCC Document 34 Filed 03/08/21 Page 3 of 3




 1        DATED this 8th day of March 2021.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Paula McNabb
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0894-JCC
     PAGE - 3
